Citation Nr: 1819451	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  15-33 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a compensable disability rating for erectile dysfunction.

2. Entitlement to an initial disability rating in excess of 10 percent prior to April 28, 2014, and in excess of 40 percent thereafter, for thoracolumbar strain with degenerative joint disease, degenerative disc disease, status post surgery with scar, scoliosis, kyphosis, and intervertebral disc syndrome (low back disability).

3. Entitlement to an initial disability rating in excess of 20 percent prior to April 28, 2014, and in excess of 40 percent thereafter, for right lower extremity radiculopathy affecting the sciatic nerve associated with a low back disability.

4. Entitlement to an initial compensable disability rating prior to April 28, 2014, and in excess of 30 percent thereafter, for right lower extremity radiculopathy affecting the femoral nerve associated with a low back disability.

5. Entitlement to an initial compensable disability rating prior to April 28, 2014, and in excess of 40 percent thereafter, for left lower extremity radiculopathy affecting the sciatic nerve associated with a low back disability.

6. Entitlement to an initial disability rating in excess of 10 percent prior to April 28, 2014, and in excess of 30 percent thereafter, for left lower extremity radiculopathy affecting the femoral nerve associated with a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to September 1958 and from November 1966 to March 1984, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the Veteran's claims file now resides with the Los Angeles, California RO.

Thereafter, in a June 2015 rating decision, the RO increased the initial rating for the Veteran's low back disability to 40 percent, effective April 28, 2014.  As this increase did not represent a total grant of the benefits sought, the issue of an increased initial rating for a low back disability remains on appeal before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

Additionally, in a June 2015 rating decision, the RO granted service connection for both left and right lower extremity radiculopathy of the femoral and sciatic nerves.  Note 1 to the general rating formula for diseases and injuries of the spine provides that objective neurological abnormalities associated with spinal conditions are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a (2017).  Accordingly, although the Veteran did not explicitly appeal his radiculopathy ratings, pursuant to Note 1's mandate that neurological abnormality ratings are part and parcel of an increased rating claim involving any portion of the spine, the Board will evaluate the Veteran's bilateral lower extremity neurological issues for the possibility of increased ratings.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The evidence of record demonstrates that the Veteran's erectile dysfunction manifested in the absence of erectile power, but there was otherwise no penis deformity.

2. Prior to April 28, 2014, the Veteran's low back disability limited the combined range of motion of the thoracolumbar spine to a figure less than 120 degrees.

3. From April 28, 2014 onward, the evidence of record does not demonstrate that the Veteran's low back disability resulted in unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.

4. Prior to April 28, 2014, the evidence of record demonstrates that the Veteran's radiculopathy of the right lower extremity affecting the sciatic nerve was best classified as moderate incomplete paralysis.

5. The evidence of record does not demonstrate that the Veteran's radiculopathy of the right lower extremity affecting the sciatic nerve resulted in marked muscular atrophy or complete paralysis at any time during the claim period.

6. Prior to April 28, 2014, the evidence of record does not demonstrate that the Veteran displayed symptoms productive of any degree of paralysis of the femoral nerve regarding his right lower extremity.

7. From April 28, 2014 onward, the evidence of record does not demonstrate that the Veteran's right lower extremity radiculopathy affecting the femoral nerve resulted in complete paralysis.

8. Prior to April 28, 2014, the evidence of record demonstrates that the Veteran had left lower extremity radiculopathy affecting the sciatic nerve resulting in mild incomplete paralysis.

9. The evidence of record does not demonstrate that the Veteran's radiculopathy of the left lower extremity affecting the sciatic nerve resulted in marked muscular atrophy or complete paralysis at any time during the claim period.

10. Prior to April 28, 2014, the evidence of record demonstrates that the Veteran's left lower extremity radiculopathy affecting the femoral nerve was best classified as moderate incomplete paralysis.

11. At no point during the claim period was the Veteran's left lower extremity radiculopathy affecting the femoral nerve productive of complete paralysis.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a compensable disability rating for erectile dysfunction have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.115b, Diagnostic Code 7522 (2017).

2. Prior to April 28, 2014, the criteria for the assignment of an initial 20 percent disability rating, but no higher, for a low back disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.59, 4.71a, Diagnostic Code 5010-5243 (2017).

3. From April 28, 2014 onward, the criteria for the assignment of a disability rating in excess of 40 percent for a low back disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.59, 4.71a, Diagnostic Code 5010-5243 (2017).

4. Prior to April 28, 2014, the criteria for the assignment of an initial disability rating in excess of 20 percent for right lower extremity radiculopathy affecting the sciatic nerve have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017).

5. From April 28, 2014 onward, the criteria for the assignment of a disability rating in excess of 40 percent for right lower extremity radiculopathy affecting the sciatic nerve have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017).

6. Prior to April 28, 2014, the criteria for the assignment of an initial compensable disability rating for right lower extremity radiculopathy affecting the femoral nerve have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8526 (2017).

7. From April 28, 2014 onward, the criteria for the assignment of a disability rating in excess of 30 percent for right lower extremity radiculopathy affecting the femoral nerve have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8526 (2017).

8. Prior to April 28, 2014, the criteria for the assignment of an initial 10 percent rating, but no higher, for left lower extremity radiculopathy affecting the sciatic nerve have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017).

9. From April 28, 2014 onward, the criteria for the assignment of a disability rating in excess of 40 percent for left lower extremity radiculopathy affecting the sciatic nerve have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017).

10. Prior to April 28, 2014, the criteria for the assignment of a 20 percent disability rating, but no higher, for left lower extremity radiculopathy affecting the femoral nerve have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8526 (2017).

11. From April 28, 2014 onward, the criteria for the assignment of a  disability rating in excess of 30 percent for left lower extremity radiculopathy affecting the femoral nerve have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8526 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, the Court of Appeals for Veterans Claims (Court) held that the rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Specific to the Veteran's low back disability, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher evaluation in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Court of Appeals for Veterans Claims (Court) in Mitchell v. Shinseki explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  25 Vet. App. 32; see also 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the Veteran or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board will now address the veteran's multiple increased-rating issues in turn.

A. Erectile Dysfunction

Currently, the Veteran's service-connected erectile dysfunction is rated as noncompensable pursuant to 38 C.F.R. § 4.155b, Diagnostic Code 7522.  Diagnostic Code 7522 is assigned to penis deformities with resultant loss of erectile power.  In order to receive a compensable rating under Diagnostic Code 7522, there must not only be erectile dysfunction (impotence), but there must also be competent evidence of a penile deformity.  

In this case, after reviewing the evidence of record, the Board finds that a compensable rating is not warranted as the preponderance of the evidence is against a finding that the Veteran has a deformity of the penis.  Accordingly, the Board will deny the Veteran's claim.

In support of this determination, the Board first notes that the Veteran was afforded three VA examinations in relation to his erectile dysfunction increased rating claim.  During a December 2010 VA examination, the Veteran reported experiencing erectile dysfunction and stated that vaginal penetration was impossible.  The Veteran stated that he was not undergoing treatment at that time and that ejaculation was absent.  Lastly, the Veteran reported a decreased libido and that a lack of a sex life was impacting his marriage.  While performing a physical examination, the examiner noted a linear scar on the Veteran's abdomen.  However, an examination of the penis revealed no deformity, masses, or tenderness.

Later, during an April 2014 VA examination, the Veteran again reported erectile dysfunction and that he had not had sexual intercourse since his prostate was removed in the year 2000.  The Veteran stated that he had an active sex life prior to the prostate surgery and that now he could not achieve an erection sufficient for penetration and ejaculation either with or without medication.  A physical examination of the penis was not performed per the Veteran's request.  However, the Veteran reported normal anatomy with no penis deformity or abnormality and a lack of scars.

Thereafter, in June 2015, the Veteran was afforded another VA male reproductive system examination.  The examiner diagnosed the Veteran with erectile dysfunction with an onset date of May 2000 following prostate cancer surgery.  The Veteran stated that he had no ability to keep an erection to have sexual intercourse.  The Veteran reported that he had tried numerous treatments to find a solution to his erectile dysfunction, but none of them had worked.  Dissimilar to the prior VA examinations, the Veteran reported a penis deformity of a painful scar running from the shaft of his penis to his bellybutton.  Despite this new report, the Veteran declined a physical examination of his penis.  The examiner remarked that the Veteran had a scar due to the surgery that measured 1.5 centimeters (cm) by 20 cm.  The examiner then commented that for the claimed condition of a penis deformity, there was no diagnosis because there was no pathology to render a diagnosis.

A review of medical records associated with the Veteran's claims file is absent a finding of a penis deformity.  However, as relayed in a June 2015 Decision Review Officer (DRO) informal conference report and an August 2015 statement, the Veteran contends that he indeed does have a penis deformity because of a painful prostatectomy scar which runs from the base of his penis to his bellybutton.  

The Board disagrees and notes that the Veteran is already in receipt of a separate rating pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 for the painful scar in question.  Further, although the scar may begin near the base of the Veteran's penis, it in fact is not a deformity of the penis itself.  An actual deformity of the penis itself is required for a compensable rating under Diagnostic Code 7522.  As such, the Board will deny the claim.  The Board has considered the applicability of the benefit of the doubt doctrine; but, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b).



B. Low Back Disability

As indicated above in the Conclusions of Law section, the Board finds that the Veteran is entitled to an initial 20 percent rating for his low back disability for the time period prior to April 28, 2014.  However, for the time period beginning April 28, 2014, he is not entitled to an initial disability rating in excess of 40 percent.  Accordingly, the Board will only partially grant the Veteran's claim.

Presently, for his low back disability, the Veteran is in receipt of a 10 percent rating from September 24, 2010 to April 27, 2014, and a 40 percent rating since April 28, 2014 pursuant to  38 C.F.R. § 4.71a, Diagnostic Code 5010-5243.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  In this case, "5010" is the diagnostic code for arthritis due to trauma and "5243" is the diagnostic code for intervertebral disc syndrome (IVDS).  Diagnostic Code 5243 directs VA to evaluate IVDS either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation.  Here, the Board will evaluate the Veteran's low back disability under the General Rating Formula as the evidence does not demonstrate that the Veteran had any "incapacitating episodes" at any point during the claim period as defined by Note 1 to Diagnostic Code 5243.

Under the General Rating Formula, a 10 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness that does not result in abnormal gait or abnormal spinal contour; or, vertebral body fracture is present with loss of 50 percent or more of the height.  A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Lastly, a 100 rating is warranted where there is unfavorable ankylosis of the entire spine.  

For the time period prior to April 28, 2014, the Board finds that the Veteran is entitled to a disability rating of 20 percent, but no higher, as the evidence demonstrates that the combined range of motion of the thoracolumbar spine was not greater than 120 degrees.  Accordingly, to this extent, the Board will grant the Veteran's claim.

In support of this determination, the Board first acknowledges that an April 2011 VA examination report does not contain evidence indicative of a 20 percent rating.  However, in order to properly assess the scope and severity of the Veteran's low back disability prior to April 28, 2014, the Board must look beyond this isolated VA examination report.

In a February 2014 treatment record from Vargo Physical Therapy, Dr. Nussbaum recorded the following range of motion measurements for the Veteran's lumbosacral spine: flexion to 48 degrees, extension to 10 degrees, right rotation to 15 degrees, left rotation to 12 degrees, right lateral rotation to 12 degrees, and left lateral rotation to 20 degrees.  These totals produced a combined range of motion of 117 degrees-sufficient for a 20 percent rating under the General Rating Formula.

Similarly, in January 2014, Dr. Nussbaum provided the following lumbosacral spine range of motion measurements: flexion to 40 degrees, extension to 10 degrees, right rotation to 12 degrees, left rotation to 10 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 15 degrees.  These totals produced a combined range of motion of 97 degrees.

In a February 2011 treatment record from Vargo Physical Therapy, the Veteran reported back pain with sitting at a computer.  Relatedly, in a January 2011 record from Vargo Physical Therapy, the Veteran was assessed with guarding and decreased lumbosacral stability. 

In light of the limited combined range of motion findings in the Vargo Physical Therapy records in the months preceding April 28, 2014, as well as the findings of decreased lumbosacral stability in January 2011, the Board will assign the Veteran an initial 20 percent rating for the entire claim period through April 27, 2014.  For this time period, the Board will not assign the next-higher rating of 40 percent as there is no evidence of favorable ankylosis of the entire thoracolumbar spine or evidence that the forward flexion of the thoracolumbar spine was limited to 30 degrees or less.

Moving to the time period beginning April 28, 2014, the Board first notes that on this date, a VA back conditions examination was held wherein forward flexion of the thoracolumbar spine was limited to 20 degrees-sufficient for the assignment of an initial 40 percent rating under the General Rating Formula.  However, no ankylosis was found during this examination.

Further, for the time period beginning April 28, 2014, the Veteran has never been diagnosed with unfavorable ankylosis of the entire thoracolumbar spine, which is required for the next higher rating of 50 percent.  Additionally, he has never been diagnosed with unfavorable ankylosis of the entire spine, required for the maximum rating of 100 percent.  Accordingly, the Board will deny the Veteran's low back disability claim to this extent.

C. Radiculopathy 

The Board first acknowledges that the Veteran is in receipt of multiple ratings for radiculopathy associated with the low back disability impacting the sciatic and femoral nerves in each lower extremity.  The Board will first evaluate the Veteran's sciatic nerve initial ratings.



	1. Sciatic Nerves  

Regarding the sciatic nerve, the Veteran is currently in receipt of a 20 percent initial rating from September 24, 2010 to April 27, 2014, and 40 percent from April 28, 2014 onward for his right lower extremity.  For his left lower extremity, the Veteran is in receipt of a 40 percent rating effective April 28, 2014, with no rating assigned for the period of September 24, 2010 to April 27 2014.  These ratings were assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis; a 20 percent rating is assigned for moderate incomplete paralysis; a 30 percent rating is assigned for moderately-severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis with marked muscular atrophy.  Lastly, an 80 percent rating is assigned for complete paralysis, demonstrated by the foot dangling and dropping, the lack of the possibility of active movement of muscles below the knee, and weakened or lost flexion of the knee.

In regard to the Veteran's right lower extremity, the Board will deny increased ratings both before and after April 28, 2014 for radiculopathy affecting the sciatic nerve.  Comparatively, regarding the left lower extremity, the Board will grant a 10 percent rating for the time period before April 28, 2014, but deny a rating in excess of 40 percent for the time period beginning April 28, 2014.  Accordingly, to this extent the Veteran's claim is granted.

In evaluating the time period before April 28, 2014 for both lower extremities, the Board notes that in January 2010, the Veteran underwent a nerve conduction study by non-VA provider Dr. Levine.  Dr. Levine stated that the study demonstrated results indicative of moderate chronic right L5 radiculopathy.

Next, During an April 2011 VA examination, the Veteran reported tingling, numbness, pain, anesthesia, weakness, and paralysis affecting the bottom of his feet, knees, and legs.  The Veteran stated that he was unable to run, walk, or sit because of this condition.  A physical examination of the Veteran revealed no generalized muscle weakness, no muscle atrophy, normal motor function, intact sensation, and normal reflexes.  The examiner remarked that peripheral nerve involvement was not evident.

Thereafter, in September 2011, the Veteran stated that both of his legs were numb and that he stumbled when he walked.  Relatedly, in a March 2013 treatment record from Vargo Physical Therapy, the clinician noted subjective complaints of sciatica.

In light of the above, the Board determines that an initial compensable rating of 10 percent, but no higher, is warranted for the Veteran's left lower extremity for the time period prior to April 28, 2014 due to the Veteran's subjective reports of symptoms affecting both of his legs.  As a layperson, the Veteran is competent to report symptoms he experiences with his own senses, including feelings of numbness and tingling in his extremities.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board will not assign a rating higher than 10 percent as the Veteran's left sciatic symptoms did not manifest during any objective testing conducted during this time period. 

Comparatively, in denying a rating higher than 20 percent for the right lower extremity for the time period prior to April 28, 2014, the Board finds that the radiculopathy affecting the sciatic nerve was best classified as moderate incomplete paralysis during this time period.  A significant change in the severity of the Veteran's symptoms was not noted until the date of the April 2014 VA examination.

Moving to the time period beginning April 28, 2014, the Board will deny ratings in excess of 40 percent for both the right and left lower extremities as the record does not contain evidence of (1) marked muscular atrophy, or (2) complete paralysis.  See April 2014 VA examination report.  Evidence of marked muscular atrophy is required for the next-higher rating of 60 percent and evidence of complete paralysis is required for the maximum 80 percent rating.  Accordingly, the Board will deny the Veteran's claim to this extent.  See  38 C.F.R. § 4.124a, Diagnostic Code 8520.




	2. Femoral Nerves

Turning to the Veteran's femoral nerve ratings, the record demonstrates that the Veteran is in receipt of a 30 percent rating, effective April 28, 2014, for his right lower extremity, with no rating assigned for the period of September 24, 2010 to April 27 2014.  Regarding his left lower extremity, the Veteran is in receipt of a 10 percent rating from September 24, 2010 to April 27 2014, and a 30 percent rating beginning April 28, 2014.  These ratings were assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8526.

Under Diagnostic Code 8526, a 10 percent rating is assigned for mild incomplete paralysis; a 20 percent rating is assigned for moderate incomplete paralysis; and a 30 percent rating is assigned for severe incomplete paralysis.  Lastly, a maximum 40 percent rating is assigned for complete paralysis, evidenced by paralysis of the quadriceps extensor muscles.

For the time period prior to April 28, 2014, the Board finds that the Veteran is not entitled to a compensable rating for his right lower extremity.  Specifically, the record is devoid of objective findings or subjective complaints of symptoms associated with his femoral nerve.  Comparatively, the Board finds that the Veteran is entitled to an initial 20 percent rating for his left lower extremity.

In support of this determination for his left lower extremity, the Board notes that during a January 2010 nerve conduction study mentioned in the previous subsection, Dr. Levine indicated that the study revealed left lateral femoral cutaneous neuropathy.  Additionally, in September 2011, the Veteran stated that his upper left thigh was completely without feeling.  Due to the Veteran's subjective complaints and Dr. Devine's January 2010 findings, the Board will classify the Veteran's left lower extremity radiculopathy affecting the femoral nerve as moderate incomplete paralysis.  The Board will not assign the next-higher 30 percent rating as these symptoms were not as severe as those noted during the April 2014 VA examination.

Lastly, for the time period beginning April 28, 2014, the Board will deny ratings higher than 30 percent for each lower extremity.  In making this determination, the Board notes that, for either lower extremity, the record is devoid of evidence of paralysis of the quadriceps extensor muscles-required for next-higher ratings of 40 percent under Diagnostic Code 8526.  See April 2014 VA examination report.  As such, to this extent, the Veteran's claims will be denied.


ORDER

Entitlement to a compensable disability rating for erectile dysfunction is denied.

Entitlement to an initial 20 percent disability rating, but no higher, for a low back disability is granted for the time period prior to April 28, 2014.

From April 28, 2014 onward, entitlement to a disability rating in excess of 40 percent for a low back disability is denied.

Entitlement to an initial disability rating in excess of 20 percent prior to April 28, 2014, and in excess of 40 percent thereafter, for right lower extremity radiculopathy affecting the sciatic nerve is denied.

Entitlement to an initial compensable disability rating prior to April 28, 2014, and in excess of 30 percent thereafter, for right lower extremity radiculopathy affecting the femoral nerve is denied.

Prior to April 28, 2014, entitlement to an initial 10 percent disability rating, but no higher, for left lower extremity radiculopathy affecting the sciatic nerve is granted.

From April 28, 2014 onward, entitlement to a disability rating in excess of 40 percent for a left lower extremity radiculopathy affecting the sciatic nerve is denied.

Prior to April 28, 2014, entitlement to an initial 20 percent disability rating, but no higher, for left lower extremity radiculopathy affecting the femoral nerve is granted.

From April 28, 2014 onward, entitlement to a disability rating in excess of 30 percent for left lower extremity radiculopathy affecting the femoral nerve is denied.




____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


